Citation Nr: 1517887	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected adjustment disorder or coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded this matter in June 2014 for an examination to determine the etiology of the Veteran's hypertension and whether it is caused or aggravated by his service-connected adjustment disorder or CAD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As directed by the June 2014 Board remand, a VA examination was performed in December 2014.  The examiner diagnosed the Veteran with hypertension, indicating a date of diagnosis as 1971.  However, this examiner did not address whether the Veteran's hypertension, which was reportedly diagnosed one year post service, was incurred in or caused by the Veteran's active duty service, including service in Vietnam.  

Regarding the Veteran's secondary service connection claim, the examiner offered the opinion that it was less likely than not that the Veteran's hypertension was due to or the result of the Veteran's service-connected disabilities.  Specifically, the examiner indicated there lacks a plausible mechanism that either the adjustment disorder or the CAD causes hypertension.  However, the examiner did not provide an opinion as to whether either the adjustment disorder or the CAD could have aggravated the Veteran's hypertension.  Because the December 2014 VA examination provided to the Veteran was not adequate, another examination is necessary.

Additionally, the Board will take this opportunity to obtain outstanding VA and private treatment records, to specifically include for the period beginning in January 1970.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's hypertension treatment, beginning November 19, 1970, and which are not currently of record associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded another VA examination for his hypertension.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following: 

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had onset during active service, was directly caused by his active service, or is otherwise related thereto, to include whether hypertension was shown to a compensable degree within one year of service separation.

	b.  If the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of the service-connected adjustment disorder or CAD.

	c.  If the answers to (a) and (b) are no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected adjustment disorder or CAD.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e. a baseline) before the onset of the aggravation.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided. 

3.  Following completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

